 



Exhibit 10.23

AMENDMENT #4 TO SATELLITE SERVICE AGREEMENT

     THIS AMENDMENT #4 (“Amendment #4”) to the Satellite Service Agreement
effective as of March 21, 2003, as amended by Amendment #1 effective as of
July 10, 2003, and Amendment #3 effective as of February 19, 2004 (collectively
the “Original Agreement”), between SES Americom, Inc., as agent for SES Americom
California, Inc. (for the period prior to the In-Service Date) and SES Americom
Colorado, Inc. (for the period on and after the In-Service Date), on the one
hand, and EchoStar Satellite L.L.C. (“Customer”) *** is made effective as of
October 21, 2004 (the “Amendment #4 Effective Date”). All references to “SES
Americom” herein shall include SES Americom California, Inc., SES Americom
Colorado, Inc., and SES Americom, Inc. as agent for each. Defined terms used in
this Amendment #4 have the meanings specified herein or in the Original
Agreement. The Original Agreement as amended by this Amendment #4 is referred to
as the “Agreement”.

     SES Americom and Customer agree to amend the Original Agreement in
accordance with the terms and conditions set forth below. ***

(4)    General. Except as expressly modified herein, the Original Agreement
shall remain in full force and effect in accordance with its terms and
conditions.

     This Amendment #4 contains the complete and exclusive understanding of the
parties with respect to the subject matter hereof and supersedes all prior
negotiations and agreements between the parties with respect thereto.

                ECHOSTAR SATELLITE L.L.C.
 
By: EchoStar DBS Corporation, its
sole member   SES AMERICOM, INC., as agent for SES AMERICOM
CALIFORNIA, INC.
and SES AMERICOM COLORADO, INC.
 
By:
      By:      

              (Signature)   (Signature)
 
 
Name:
      Name:      

              (Typed or Printed Name)   (Typed or Printed Name)
 
 
Title:
      Title:      

             

***

-1-

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

